Citation Nr: 0807164	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

In October 2004, the Board denied the veteran's claim.  He 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans' Claims (Court).  On April 22, 2005, the 
Secretary of VA directed the Board to stay action on all 
appeals involving an increased rating for tinnitus, pending 
the outcome of the Secretary's appeal to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) of the 
decision of the Court in Smith v. Nicholson, 19 Vet. App. 63 
(2005).

In a June 2005 order, the Court vacated the Board's October 
2004 decision. Pursuant to the actions requested in the Court 
Order, the issue was remanded to the Board for additional 
development and readjudication consistent with the directives 
contained therein.  Thereafter, the Federal Circuit issued 
its decision in Smith on June 19, 2006.  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Shortly after the 
Federal Circuit's decision, on July 10, 2006, the Secretary 
lifted the stay. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1943 to April 1946. 

2.  In March 2005, a death certificate was submitted to the 
Oakland, California VARO showing that the veteran died in 
December 2004.  





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal.  It is well established that veterans' claims do not 
survive their deaths as a matter of law.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  The appeal on the merits has thus become moot 
by virtue of the veteran's demise, and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


